Dismissed and Memorandum Opinion filed June 30, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00231-CV
____________
 
NICOLE BAILEY D/B/A BALTRAN SERVICES, Appellant
 
V.
 
HOUSTON SAWING AND DRILLING COMPNAY, INC., Appellee
 

 
On Appeal from the 215th District Court

Harris County, Texas
Trial Court Cause No. 2009-60324 
 

 
M E M O R
A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed November
23, 2010.  No motion for new trial was filed.  Appellant=s notice of appeal was filed March
16, 2011.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for findings
of fact and conclusion of law.  See Tex. R. App. P. 26.1.  Appellant=s notice of appeal was not filed
timely. A motion for extension of time is necessarily implied when an
appellant, acting in good faith, files a notice of appeal beyond the time allowed
by rule 26.1, but within the fifteen-day grace period provided by Rule 26.3 for
filing a motion for extension of time.  See Verburgt v. Dorner, 959
S.W.2d 615, 617-18 (1997) (construing the predecessor to Rule 26).  Appellant=s notice of appeal was not filed
within the fifteen-day period provided by rule 26.3
On May 31, 2011, notification was transmitted to all parties
of the court=s intention to dismiss the appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3(a).  Appellant=s response to that notification fails
to demonstrate that this Court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Brown, and Christopher.